Citation Nr: 0016267	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  97-15 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
December 1995.  

This appeal arose from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO granted entitlement to service 
connection for left ear hearing loss and hemorrhoids, 
initially evaluated as noncompensable respectively effective 
January 1, 1996, and denied entitlement to service connection 
for varicoceles, varicose veins, chronic bronchitis and 
chronic obstructive pulmonary disease, residuals of 
testicular surgery, and a separate compensable evaluation for 
multiple service-connected disabilities evaluated as 
noncompensable.  

In July 1996 the veteran filed a notice of disagreement with 
the RO's June 1996 denial of entitlement to service 
connection for residuals of testicular surgery, varicoceles, 
and the noncompensable evaluation assigned for left ear 
hearing loss.

In September 1996 the RO issued a statement of the case 
addressing only the issues of service connection for 
varicoceles, and the noncompensable evaluation for left ear 
hearing loss.

In his March 1997 substantive appeal the veteran addressed 
the issue of the noncompensable evaluation for left ear 
hearing loss, but not the issue of service connection for 
varicoceles.  In the same document he expressed disagreement 
with the denial of service connection for chronic bronchitis 
and chronic obstructive pulmonary disease, residuals of 
testicular surgery, and varicose veins; and the 
noncompensable evaluation for hemorrhoids.  

In May 1997 the RO issued a statement of the case addressing 
the issues of the denial of entitlement to service connection 
for chronic bronchitis and chronic obstructive pulmonary 
disease, residuals of testicular surgery, and varicose veins; 
and the noncompensable evaluation for hemorrhoids.  The 
veteran did not file a substantive appeal as to any of these 
claims.

In September 1997 the RO issued a rating decision affirming 
the noncompensable evaluation for hemorrhoids.


In March 1999 the RO issued a supplemental statement of the 
case addressing the noncompensable evaluation for left ear 
hearing loss and service connection for varicocele.  A 
substantive appeal for service connection for varicocele was 
not filed.

In July 1999 the veteran's representative requested a hearing 
before a local hearing officer; however, the request for a 
hearing was subsequently withdrawn because the veteran was at 
sea.

In April 2000 the representative's statement shows he 
construes the issues for appellate review to consist of 
service connection for varicose veins, residuals of 
testicular surgery, and varicocele, and a compensable 
evaluation for left ear hearing loss.

In view of the foregoing discussion, the Board finds that a 
substantive appeal was never filed with respect to the issues 
of service connection for varicoceles, residuals of 
testicular surgery, or varicose veins.  It appears that the 
representative may be attempting to reopen these claims on 
the veteran's behalf.  Since these issues have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The Board has construed the only issue for appellate review 
as limited to entitlement to an initial compensable 
evaluation for left ear hearing loss.

The issue listed on the title page has been rephrased 
slightly to reflect that the veteran's claim is for a higher 
initial evaluation for left ear hearing loss rather than an 
increased rating claim.  This distinction was drawn in the 
case of Fenderson v. West, 12 Vet. App. 119 (1999), in which 
it was held that in appeals from an initial assignment of a 
disability evaluation, ratings may be staged (i.e., different 
ratings may be assigned for different periods of time).  


FINDING OF FACT

Auditory acuity is level I in each ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Codes 6100, 6101 (effective prior to June 10, 
1999);  38 C.F.R. §§ 4.85, 4.86a, 4.87, Tables VI, VIA, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service separation examination in December 1995 
showed readings for the left ear at 1000, 2000, 3000, and 
4000 Hertz (in decibels) of 30, 30, 25, and  25 (average 28).  
Readings for the right ear at the same frequencies were 10, 
10, 15, and 15 (average 13).

A VA audiology examination was conducted in February 1996.  
Readings for the left ear at 1000, 2000, 3000, and 4000 Hertz 
were 30, 20, 25, and 35.  Readings for the right ear at the 
same frequencies were 5, 5, 5, and 10.  

Average hearing loss based on the readings at those 
frequencies was 28 for the left ear and 6 for the right ear.  
Speech recognition by Maryland CNC word list testing was 96 
percent for the left ear and 98 percent for the right ear.

Another VA audiology examination was conducted in December 
1998.  Readings for the left ear at  1000, 2000, 3000, and 
4000 Hertz were 40, 25, 25, and 35.  Readings for the right 
ear at the same frequencies were 10, 5, 10, and 15.  

The listed average of those frequencies was 32 for the left 
ear (although using conventional rounding the average would 
be 31) and 10 for the right ear.  Speech recognition by 
Maryland CNC word list testing was 94 percent for the left 
ear and 92 percent for the right ear.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

However, in Fenderson supra, the Court held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  In view 
of the denial of the claimant's appeal covered more fully 
below, the Board finds that assignment of staged ratings in 
the veteran's case are not for application.

During the veteran's appeal changes were made to the 
schedular criteria for evaluating diseases of the ear and 
other sense organs effective June 10, 1999.  64 Fed. Reg. 
25202 (May 11, 1999) (codified in relevant portion at 
38 C.F.R. §§ 4.85 Tables VI, VII, Diagnostic Code 6100).  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

When a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should first determine whether the amended 
regulation is more favorable to the claimant.  It may be 
necessary for the Board to separately apply the pre-amendment 
and post-amendment version of the regulation to the facts of 
the case in order to determine which provision is more 
favorable, unless it is clear from a facial comparison of 
both versions that one version is more favorable.  If the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 38 
U.S.C.  5110(g), which provides that VA may, if warranted by 
the facts of the claim, award an increased rating based on a 
change in law retroactive to, but no earlier than, the 
effective date of the change.  DeSousa v. Gober, 10 Vet. 
App. 461 (1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Accordingly, the Board should apply the amended regulation to 
rate the veteran's disability for periods from and after the 
effective date of the amendment.  The Board should apply the 
prior version of the regulation to rate the veteran's 
disability for any period preceding the effective date of the 
amendment.

Pursuant to 38 U.S.C. 7104(a), the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule.  VAOPGCPREC 
03-00.  

In this case, the amended regulations did not result in any 
substantive changes.  Essentially, the previous and amended 
regulations for evaluating a hearing loss disability are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  

The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  Moreover, 
Table VII was amended in that hearing loss is now rated under 
a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999).

Evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX;  where hearing in the better ear is II, and hearing in 
the poorer ear is II to IV;  or where there is level III 
hearing in both ears.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI;  where hearing in the better ear is II, and 
hearing in the worse ear is V to XI;  where hearing in the 
better ear is III and hearing in the worse ear is IV to VI;  
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.  

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  Level II impairment is either when 
there is speech discrimination of 92-100 percent and a 
puretone threshold average of 58 to 81 or where there is 
speech discrimination of 84-90 with a puretone threshold 
average of 0 to 57.  38 C.F.R. § 4.85, Table VI.  

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears. VAOPGCPREC 32-97.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert supra.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3 (1999).  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
veteran's assertions concerning the severity of his left ear 
hearing (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
initial compensable evaluation for left ear hearing loss is 
well grounded.  King, 5 Vet. App. 19.

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  

The veteran's average left ear hearing loss of 32 decibels 
and speech recognition of 94 percent (measured during the VA 
examination in December 1998) is level I hearing.  Hearing 
loss in the nonservice connected right ear is deemed normal 
unless there is total deafness, which is not the case here.  
In fact the veteran's right ear hearing with average hearing 
loss of 10 decibels and speech recognition of 92 percent 
(also measured during the VA examination in December 1998) is 
level I hearing.  

Accordingly, the veteran has level I hearing bilaterally 
which is a noncompensable degree of hearing loss according to 
VA regulations.  

Because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered there is no doubt as to 
the proper evaluation to assign.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992); 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board finds that assignment of staged ratings pursuant to 
Fenderson supra, is not for application.  At no time since 
the veteran filed his claim have the criteria for a 
compensable evaluation been met.  The VA examination in 
February 1996 showed average hearing loss for the left ear of 
28 with 96 percent speech recognition which is level I 
hearing.  The hearing in the nonservice connected ear is 
presumed to be normal unless there is total deafness, which 
is not shown here.  In any event, right ear average hearing 
loss of 6 decibels and 98 percent speech recognition is level 
I hearing.  Level I hearing bilaterally is noncompensable.  

Additional Matter

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria referable to 
assignment of extraschedular evaluations and in March 1999 
determined that referral for extraschedular consideration was 
unwarranted.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected disability.  

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his service connected left ear hearing loss.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 


ORDER

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

